Title: To George Washington from Charles Carter, Jr., 2 July 1797
From: Carter, Charles Jr.
To: Washington, George



Dear Sir
Culpeper July 2d 1797

I am favoured with yr letter of the 26th ult. indicating a desire of engaging Mr Booker as Superintendant or Builder of yr threshing

Machine—Mr Booker has not yet arrived in this neighbourhood, but is expected with confidence in the course of a fort night—his engagements in this branch of business (I am told) will carry him as far as Fauquier, and I conjecture that it will not be difficult to prevail on him to extend his ride to Mount Vernon—I shall however refrain from making him any overtures on this subject without further advice from you—The enclosed Bill was given by him to Mr Pollards Manager for his government in providing the Scantling for his Machine—it may perhaps afford a hint to any person, whom you may engage in this business, and in the event of yr employing Mr Booker, be a mean of forwarding the work, by enabling yr people to prepare the Scantling —This part of the country has been visited by an uncommon drought, which has occasiond a total failure of our Meadows, & placed our corn in jeopardy—The wheat has against all calculation resisted its effects, & yeilded a better crop, than we have been accustomed to reap for several years—offer our affectionate respects to Mrs Washington & beleive me with every sentiment of esteem & regard yr Most Ob. Sert

Chas Carter

